El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
La demandada apelada presentó ante este Tribunal una moción para desestimar por frívolo el recurso de apelación interpuesto contra la sentencia que declaró sin lugar la de-manda de daños y perjuicios interpuesta contra ella por Luis González Peralta y otros. La moción no explica en qué consiste la frivolidad del recurso, ni acompaña la apelada documento alguno del cual pudiéramos determinarla. Pero los apelantes radicaron una moción solicitando permiso para tramitar la apelación sin necesidad de radicar transcripción de evidencia y la fundaron en que el recurso envolvía sola-mente una cuestión de derecho, la cual podía' resolverse a base del legajo de sentencia que acompañaron.
Del legajo de sentencia resulta que la aquí apelada había instado en la Corte Municipal de San Juan un pleito de desahucio contra los ahora apelantes, y que la demanda fué declarada con lugar; que los demandados apelaron para ante la Corte de Distrito dentro del término legal, pero no acom-pañaron la fianza, ni en su defecto consignaron los cánones a que venían obligados para que el recurso quedase per-*946feeeiónado. Con tal motivo, la demandante entonces, aquí áemandada apelada, solicitó la desestimación del recurso y la corte así lo decretó. La ahora demandada apelada obtuvo él lanzamiento de los entonces demandados y éstos instaron el. presente pleito en reclamación de daños y perjuicios fun-dándolo en que el lanzamiento fué obtenido antes de que ven-cieran los cuarenta días a partir de la fecha en que la sen-tencia quedó firme. Sostienen los apelantes que la sentencia de desahucio no quedó firme hasta que el recurso de apelación fué desestimado .por la Corte de Distrito. La apelada, por él‘Contrario-, mantiene que la sentencia quedó firme desde que expiró el término de cinco días a partir de la fecha en que la sentencia de desahucio fué notificada á los entonces deman-dados, y que el lanzamiento se verificó después de los cua-renta días a partir del referido término de cinco días.
 La única cuestión a resolver en esta moción de frivolidad es cuál de los dos términos debe tomarse como 'punto ele partida para determinar cuándo quedó firme la sentencia dé desahucio. Si ésta era firme cuando se practicó el lanzamiento', no hay duda dé que el recurso contra la sentencia que declaró sin lugar la demanda de daños y perjuicios es frívolo. El artículo 631 del Código de Enjuiciamiento Civil, según quedó enmendado por la Ley ñúm. 170 de 9 de mayo dé 1942 (pág. 889) dispone que “no se admitirá aí demandado el recurso de apelación si no otorga fianza, a satisfacción del tribunal, para responder de los daños y perjuicios’ qué pueda ocasionar al demandante y de las costas dé la apelación; pudiendo el demandado cuando el desahucio se funde en falta de pago de las cantidades convenidas, a su elección, otorgar dicha fianza o consignar en secretaría, el importe del precio de la deuda hasta la fecha de la sentencia/7
No habiendo los demandados en desahucio radicado,, la correspondiente fianza ni en sustitución de ésta consignado'en Secretaría el importe del precio de la deuda hasta.la fecha *947de la sentencia, no existió en ningún momento recurso de apelación. Siendo ello así, la sentencia de desahucio, de con-formidad con el artículo 630 del Código de Enjuiciamiento Civil, quedó firme al expirar el término de cinco días desde que se notificó la misma a los demandados. Consecuente-mente, el lanzamiento fué verificado dentro del término legal y los demandantes no tienen causa de acción contra la de-mandada.

El recurso, pues, resulta claramente frívolo y procede su desestimación.

El Juez Asociado Sr. Marrero se inhibió.